Two consolidated actions to recover damages for injuries and death suffered by the plaintiffs’ intestates during Boy Scout activities. In each ease, order granting defendants’ motion to dismiss the complaint (including the supplemental complaint) for failure to state facts sufficient to constitute a cause of action, and granting leave to serve an amended complaint against the individual defendants, modified on the law by granting leave to plaintiff to serve an amended complaint as against all the defendants. As so modified, the orders are unanimously affirmed, with one bill of $10 costs and disbursements to plaintiffs, the amended complaint to be served within twenty days from the entry of the order hereon. It may well be that plaintiffs can amplify their allegations in respect of the alleged negligence of all the defendants. Hence the opportunity to do so is being afforded. Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ. [See 273 App. Div. 816.]